                Case 2:20-cv-00273-TSZ Document 5 Filed 05/06/20 Page 1 of 1



 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
      BOARD OF TRUSTEES OF THE
      WESTERN METAL INDUSTRY
 7
      PENSION FUND,
 8                          Plaintiff,
                                                      C20-273 TSZ
 9         v.
                                                      MINUTE ORDER
10    PACIFICA MARINE
      INCORPORATED,
11
                            Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The parties are ORDERED to show cause by May 29, 2020, why this
   action should not be dismissed for failing to comply with the Order requiring Joint Status
15
   Report entered on February 28, 2020, docket no. 4. Absent a timely response to this
   Minute Order, this action shall be DISMISSED without prejudice.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 6th day of May, 2020.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
